16 Mich. App. 316 (1969)
167 N.W.2d 795
PEOPLE
v.
TISI
Docket No. 4,829.
Michigan Court of Appeals.
Decided February 28, 1969.
Leave to appeal granted September 16, 1969.
*317 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, George N. Parris, Prosecuting Attorney, Thaddeus F. Hamera, Chief Appellate Lawyer, and Don L. Milbourn, Assistant Prosecuting Attorney, for the people.
Loren E. Bodem, for defendant on appeal
BEFORE: FITZGERALD, P.J., and R.B. BURNS and BRONSON, JJ.
Leave to appeal granted September 16, 1969. See 382 Mich 782.
PER CURIAM:
A woman's body with several knife wounds was found at her residence in Warren and defendant was arrested later in the same day at his home. A hunting knife was found in defendant's car, parked outside his home, after an officer saw it through the window. A motion to suppress the knife was denied and defendant was convicted of murder in the second degree.[*]
On appeal, defendant contends his arrest was invalid and the resulting search of the automobile was illegal. Specifically, he states that the officer did not have probable cause for the arrest without a warrant.
The record belies this contention. The officer knew of the murder and had been given the identity of the car. Defendant's neighbors knew the car and verified that it belonged to the named person. The information came from the arresting officer's superior who had ordered him to arrest the defendant if ownership of the vehicle was determined. Two cases are authority for such an arrest. People v. *318 Wolfe (1967), 5 Mich App 543, and People v. Bracy (1967), 8 Mich App 266. We are satisfied that the arrest was based on reasonable belief and was valid.
The issue of unreasonable search of the automobile, yielding the knife, can likewise be disposed of. Defendant claims that the removal of the knife was not incident to his arrest. The car, however, was a relevant and valid object of the officer's interest. The search was in the proximity of the arrest, was substantially contemporaneous and resulted from the officer's use of his sense of sight in seeing the knife inside the car. See People v. Kuntze (1963), 371 Mich 419, and People v. Mallory (1966), 2 Mich App 359.
A final issue on appeal asks whether a witness, a deaf mute, was competent. There appears to be little question but that the witness knew of the obligation of an oath and his answers, while ragged, were such as to give the impression he was in possession of all his faculties, save speech and hearing. There was no abuse of discretion by the court in receiving his testimony.
Affirmed.
NOTES
[*]  CL 1948, § 750.317 (Stat Ann 1954 Rev § 28.549).